DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the use of heavy shading.  Note that solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, regarding claim 1, there are grammatical issues with the recitation “where in discharge holes formed in the discharge mesh…” and furthermore it is unclear the scope of the term “relatively small” since it does not define the metes and bounds of the limitation, in particular, with the degree to which it is small.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/144046 to Kim et al. (Kim046) in view of US 2017/0099930 to Kim et al. (Kim930).
Regarding claim 1, Kim046 discloses a cosmetic container (Fig 5) provided with a dual mesh (41) composed of a discharge mesh (40a) and a second mesh (40b), the cosmetic container comprising a content container (30) in which contents are stored, and the dual mesh In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Claim 1-2, 4-5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0099930 to Kim et al. (Kim930) in view of US WO 2016/144046 to Kim et al. (Kim046).
Regarding claim 1, Kim930 discloses a cosmetic container (Fig 4) provided with an elastic mesh (50), the cosmetic container comprising a content container (30) in which contents are stored, and the mesh (50) that discharges the contents stored in the content container to an outside as pressure is applied thereto.  Kim930 does not teach the mesh being a dual mesh with a second mesh being a discharge mesh.  Kim046 discloses a cosmetic container (Fig 5) and in particular discloses a dual mesh (41) comprising a discharge mesh (40a) where in discharge 
Regarding claim 2, Kim930 further discloses a content container lid (40) is hinged to one side of the content container (30) (€0019).
Regarding claim 4, the modified Kim930 further discloses a ring shaped frame (60) that bonds to the mesh (50) (€0021) and would also bond to discharge mesh (40a, Kim046) to keep them in close contact as shown by Kim046.
Regarding claim 5, the modified Kim930 further teaches discharge mesh (40a, Kim046) and elastic mesh (50) are tightly stretched and bonded to the frame (60) (€0023).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim930 in view of Kim046 and US 2015/0144662 to Lim.
Regarding claim 3, the modified Kim930 discloses the cosmetic container of claim 1 but does not teach the mesh made of woven material.  However, Lim discloses a cosmetic container (Fig 3) and in particular discloses a mesh (40) made of woven material (€0034).  One of ordinary skill in the art would have found it obvious to make the mesh of the modified Kim390 also of woven material as suggested by Lim in order to facilitate discharge since it has been held that that selection of a known material to make a container of a type of material prior to the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Furthermore, one of ordinary skill in the art would have found it obvious to make the discharge mesh more densely woven than the elastic mesh since the holes on the discharge mesh is smaller than those on the elastic mesh.  In addition, the elastic mesh would supplement elasticity of the discharge mesh to increase elastic force of the discharge mesh since it has the structure as recited.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim930 in view of Kim046 and US 2002/0124863 to Gueret.
Regarding claim 6, the modified Kim930 teaches the container of claim 4 but does not explicitly teach how the mesh is bonded to the frame.  However, Gueret discloses a cosmetic case (Fig 1) and in particular discloses a mesh (13) theremally bonded to a frame (12).  One of ordinary skill in the art would have found it obvious to utilize thermal bonding to attach the modified Kim390 mesh to the ring shaped frame (60) as suggested by Gueret in order to keep the mesh within the frame since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim046 in view of Kim930 and Lim.
Regarding claim 7, the modified Kim046 further discloses a character or an image (41b) on the elastic mesh (40b) and expressed to an outside through the discharge mesh but does not teach the image embroidered on the mesh.  However, Lim discloses a cosmetic container (Fig 3) and in particular discloses a mesh (40) made of woven material (€0034).  One of ordinary skill in In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Furthermore, the image would be embroidered on the mesh due to the mesh made of woven material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT POON/Examiner, Art Unit 3735